Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Amendment
1.     The amendment filed December 30, 2020 has been entered. Claims 3-6 are cancelled. Claims 7-20 have been newly added. Claims 1-2 and 7-20 are pending in the instant application.

Restriction/Election
2.    Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-2 are drawn to a once-weekly fed feed additive for ruminant animals that inhibits growth of pathogenic bacteria in the post-ruminal digestive tract of the animal, wherein the feed additive comprises a prepared composition having 1x1013 cfu of Lactobacillus salivarius probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 62.71 percent, classified in class A61K, subclass 35/66.

Group II, claims 7-8 and 11-12 are drawn to the feed additive comprising 1x1013 cfu of Lactobacillus salivarius probiotic microorganisms and further comprising a prepared composition having 1x1013 cfu of Lactobacillus agilis probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 72.88 percent; classified in class Y02A, subclass 50/473.

Group III claims 9-10 are drawn to a feed additive comprises having 1x1013 cfu of Lactobacillus salivarius probiotic microorganisms and having 1 x 1013 cfu of Lactobacillus reuteri probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 60.05 percent; classified in class C12N, subclass 1/20.

Group IV, claims 13-14 are drawn to the feed additive comprising 1x1013 cfu of Lactobacillus salivarius probiotic microorganisms and further comprising a prepared composition having 1x1013 cfu of Lactobacillus agilis probiotic microorganisms and 1 x 1013 cfu of Lactobacillus reuteri probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 60.05 percent; classified in class A61K, subclass 2035/115.

Group V, claims 15-16 are drawn to the feed additive comprising 1x1013 cfu of Lactobacillus salivarius probiotic microorganisms and further comprises a prepared composition having 1 x 1013 cfu of Lactobacillus animalis probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 41.24 percent; classified in class Y02A, subclass 50/481.


Group VI, claims 17-18 are drawn to the feed additive comprising 1x1013 cfu of Lactobacillus salivarius probiotic microorganisms and a prepared composition having 1 13 cfu of Lactobacillus animalis probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 41.24 percent and further comprises a prepared composition having 1 x 1013 cfu of Lactobacillus agilis probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 72.88 percent; classified in class A61K, subclass 35/744.

Group VII, claims 19-20 are drawn to the feed additive comprising 1x1013 cfu of Lactobacillus salivarius probiotic microorganisms and 1 x 1013 cfu of Lactobacillus animalis probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 41.24 percent and further comprises a prepared composition having 1 x 1013 cfu of Lactobacillus agilis probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 72.88 percent and 1 x 1013 cfu of Lactobacillus reuteri probiotic microorganisms per kilogram of feed which reduces viable cells of Escherichia coli at a concentration of 1 x 104 by at least 60.05 percent; classified in class A61K, subclass 35/747.
	

3. 	The inventions are distinct, each from the other because of the following reasons:
Groups I and either of II or III are directed to different feed additives comprising different Lactobacillus species. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, L. salivarius, Group II is drawn to a composition comprising L. salivarius and L. agilis; Group III is drawn to a composition comprising L. salivarius and L. reuteri; Group IV is drawn to a composition comprising L. salivarius, L. agilis and L. reuteri; Group V is drawn to a composition comprising L. salivarius and L. animalis; 
Group VI is drawn to a composition comprising L. salivarius, L. agilis and L. animalis; 
Group VII is drawn to a composition comprising L. salivarius, L. agilis, L. animalis and L. reuteri. Furthermore, there is nothing of record to show them to be obvious variants.

Inventions if Group I and any of Groups II-VII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination comprising L. agilis can be used a weight gain additive in feed. L. reuteri was to reduce the incidence and the severity of diarrhea, prevent colic and necrotic enterocolitis, and maintain a functional mucosal barrier and therefore has separate utility. L. animalis reduced enterococci and increased lactobacilli counts throughout the study, whereas C. perfringens counts were significantly reduced at 24 h.  Lactobacillus salivarius  prevents Salmonella enteritidis colonization in chickens. In this case, it has been shown that the subcombinations are separately usable with separate utilities. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.


Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645